            Case 3:20-mc-00088-UNA          Document 1      07/16/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


IN THE MATTER OF THE APPLICATION                :
OF THE UNITED STATES OF AMERICA                 :
FOR AN ORDER AUTHORIZING THE                    :          MISC. NO. 20-mc-88
INSTALLATION AND USE OF A PEN                   :
REGISTER AND TRAP AND TRACE                     :             (UNDER SEAL)
DEVICE ON TELEPHONE NUMBER                      :
737-881-4304                                    :


                                       APPLICATION

       I, Jessica M.P. Thornhill, an Assistant United States Attorney for the Middle District

of Louisiana, hereby apply to the Court for an Order authorizing the installation and use of a

pen register and trap and trace device (such as caller identification) on telephone number

737-881-4304 (“Subject Telephone”). According to information obtained from T-Mobile in

response to a Federal Bureau of Investigation (“FBI”) administrative subpoena, the

subscriber information for the Subject Telephone is as follows: the service provider for the

Subject Telephone is T-Mobile; the subscriber information on the Subject Telephone is Isel

Escalante, 2411 Friendship Drive Austin, Texas 78754. Based on information received

during the course of the investigation, OLIVIA GUZMAN ESPARZA, aka “La Senora”

(“GUZMAN”), is known to be a user of the Subject Telephone. In support of this

application, I state the following:

       1.      I am an “attorney for the government” as defined in Rule 1(b)1 of the Federal

Rules of Criminal Procedure, and, therefore, pursuant to 18 U.S.C.§ 3122, may apply for an

Order authorizing the installation and use of a pen register or trap and trace device.



                                               1
            Case 3:20-mc-00088-UNA           Document 1      07/16/20 Page 2 of 7




       2.      I certify that the Federal Bureau of Investigation (“FBI”) is conducting a

criminal investigation of GUZMAN, and others both known and unknown, of 21 U.S.C. §

841(a)(1) (distribution of controlled substances). I further certify that it is believed that one

or more of the subjects is using or calling the Subject Telephone. I further certify that the

information likely to be obtained from the requested pen register and trap and trace device is

relevant to the ongoing efforts to investigate the distribution of controlled substances.

       3.      This Court is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2)

because it “has jurisdiction over the offense being investigated.” 18 U.S.C. § 3127(2)(A)(i).

       4.      I request that the Court issue an Order authorizing the installation and use of a

pen register to record the numbers dialed or pulsed from the Subject Telephone, to record the

dates and times of such dialings and pulsings, and to record the length of time the telephone

receiver in question is off the hook for outgoing calls for a period of sixty (60) days from the

date of the Court’s Order.

       5.      I further request that the Court issue an Order authorizing the installation and

use of a trap and trace device (such as caller identification) on the Subject Telephone to

capture the incoming electronic or other impulses which identify the originating number of

any wire or electronic communication, and the dates, times, and duration of such incoming

impulses for a period of sixty (60) days from the date of the Court’s Order.

       6.      I further request that the Order direct that T-Mobile furnish forthwith all

information, facilities, and technical assistance necessary to accomplish the installation and

operation of the pen register and trap and trace device unobtrusively and with minimum




                                                2
              Case 3:20-mc-00088-UNA          Document 1       07/16/20 Page 3 of 7




interference with the services that the provider is according the persons with respect to whom

the installation and use is to take place. T-Mobile will be compensated by the FBI for

reasonable expenses incurred in providing such facilities and technical assistance.

         7.     I further request that the Order direct that the results of the trap and trace

device be furnished by T-Mobile to Special Agents of the FBI at reasonable intervals during

regular business hours for the duration of the Order.

         8.      I further request that this application and the Court's Order be sealed, and that

the Court direct T-Mobile and its agents and employees not to disclose to the subscriber of

Subject Telephone, or any other person, the existence of the pen register and trap and trace

device, this application, the Court's Order, or this investigation, unless otherwise ordered by

Court.

         WHEREFORE, it is respectfully requested that the Court grant an Order for a period

not to exceed sixty (60) days: (1) authorizing the installation and use of a pen register and a

trap and trace device (such as caller identification) on the Subject Telephone; (2) directing T-

Mobile to furnish results of the trap and trace device to Special Agents of the FBI at

reasonable intervals during regular business hours; (3) directing T-Mobile to forthwith

furnish agents of the FBI all information, facilities, and technical assistance necessary to

accomplish the installation and use of the devices unobtrusively and with minimum

interference with the services that the provider is according the persons with respect to whom

the installation and use is to take place; and (4) sealing this application and the Court’s Order

and directing T-Mobile and its agents and employees not to disclose to the subscriber of the




                                                  3
             Case 3:20-mc-00088-UNA           Document 1      07/16/20 Page 4 of 7




Subject Telephone, or any other person, the existence of the pen register and trap and trace

device, this Application, the Court’s Order, or this investigation, unless otherwise ordered by

Court.

         I declare under penalty of perjury that the foregoing is true and correct.

         Executed on this 15th day of July, 2020, at Baton Rouge, Louisiana.



                                              UNITED STATES OF AMERICA, by


                                              BRANDON J. FREMIN
                                              UNITED STATES ATTORNEY



                                              /s/ Jessica M.P. Thornhill
                                              Jessica M.P. Thornhill, LSBN 34118
                                              Assistant United States Attorney
                                              777 Florida Street, Suite 208
                                              Baton Rouge, Louisiana 70801
                                              Telephone: (225) 389-0443
                                              Fax: (225) 389-0561
                                              E-mail: jessica.thornhill@usdoj.gov




                                                 4
           Case 3:20-mc-00088-UNA           Document 1      07/16/20 Page 5 of 7




                          UNITED STATES DISTRICT COURT

                          MIDDLE DISTRICT OF LOUISIANA


IN THE MATTER OF THE APPLICATION                :
OF THE UNITED STATES OF AMERICA                 :
FOR AN ORDER AUTHORIZING THE                    :          MISC. NO. 20-mc-88
INSTALLATION AND USE OF A PEN                   :
REGISTER AND TRAP AND TRACE                     :              (UNDER SEAL)
DEVICE ON TELEPHONE NUMBER                      :
737-881-4304                                    :

                                            ORDER

       This matter coming before the Court pursuant to an application by Jessica M.P.

Thornhill, an attorney for the Government, under 18 U.S.C. § 3122, which application

requests an Order under 18 U.S.C. § 3123, authorizing the installation and use of a pen

register and trap and trace device (such as caller identification) on telephone number 737-

881-4304 (“Subject Telephone”). According to information obtained from T-Mobile in

response to a Federal Bureau of Investigation (“FBI”) administrative subpoena, the

subscriber information for the Subject Telephone is as follows: the service provider for the

Subject Telephone is T-Mobile; the subscriber information on the Subject Telephone is Isel

Escalante, 2411 Friendship Drive Austin, Texas 78754. Based on information received

during the course of the investigation, OLIVIA GUZMAN ESPARZA, aka “La Senora”

(“GUZMAN”), is a known user of the Subject Telephone.

       THE COURT HEREBY FINDS that the applicant has certified that the information

likely to be obtained by the installation and use of a pen register and a trap and trace device
           Case 3:20-mc-00088-UNA           Document 1       07/16/20 Page 6 of 7




(such as caller identification) on the Subject Telephone is relevant to an ongoing criminal

investigation into violations of 21 U.S.C. § 841(a)(1) (distribution of controlled substances)

by GUZMAN, and others both known and unknown.

       IT IS THEREFORE ORDERED, pursuant to 18 U.S.C. § 3123, that agents of the

Federal Bureau of Investigation (“FBI”) may install and use a pen register to register

numbers dialed or pulsed from the Subject Telephone, record the dates and times of such

dialings or pulsings, and record the length of time the telephone receiver in question is off

the hook for outgoing calls, all for a period of sixty (60) days from the date of this Order;

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123, that T-Mobile shall

install a trap and trace device (such as caller identification) on the Subject Telephone to

capture the incoming electronic or other impulses which identify the originating number of

any wire or electronic communication and the dates, times, and duration of such incoming

impulses, all for a period of sixty (60) days from the date of this Order;

       IT IS FURTHER ORDERED that the geographic limits of the Order with respect to

the trap and trace devices are the geographic limits of the United States;

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(b)(2), that T-

Mobile shall furnish to agents of the FBI forthwith all information, facilities, and technical

assistance, necessary to accomplish the installation of the pen register and trap and trace

device unobtrusively and with minimum interference with the services that the provider is

according the persons with respect to whom the installation and use is to take place;

       IT IS FURTHER ORDERED that the results of the trap and trace device be furnished

to Special Agents of the FBI at reasonable intervals during regular business hours for the

duration of the Order;
                                                2
           Case 3:20-mc-00088-UNA            Document 1      07/16/20 Page 7 of 7




       IT IS FURTHER ORDERED that T-Mobile be compensated by the FBI for

reasonable expenses incurred in complying with this Order; and

       IT IS FURTHER ORDERED, pursuant to 18 U.S.C. § 3123(d), that this Order and

the application be sealed until otherwise ordered by the Court, and that T-Mobile and its

agents and employees shall not disclose the existence of the pen register and trap and trace

device or the existence of the application, this Order, or the investigation to the subscriber of

the Subject Telephone, or to any other person, unless or until otherwise ordered by the Court.

       Baton Rouge, Louisiana, this _____ day of _________________, 2020.




                                     _____________________________________________
                                     SCOTT D. JOHNSON
                                     MAGISTRATE JUDGE
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                                3
